DETAILED ACTION
	The Amendment filed on 06/10/2022 has been entered. Claim(s) 1-4, 6, 9, 11, 13, 14, and 16 has/have been amended and claim(s) 18-20 have been withdrawn. Therefore, claims 1-20 are now pending in the application.

Response to Amendment
The previous claim objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3-6, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 3, at line 1, the recitation “at least one side wall” renders the claim indefinite because it is unclear if this is referring to the previously recited “a side wall”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, and 15-17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wernlund et al. (U.S. Patent No. 8,448,384).
As per claim 1, Wernlund et al. teaches a fenestration unit (sill attachment; abstract) comprising: a sill (126), a head (16) opposite the sill (figure 1), a first jamb (14), and a second jamb (13) opposite the first jamb (figure 1) forming a window cavity therebetween (figure 1), the sill including a lower surface (annotated figure 5 below) and an upper surface (annotated figure 5) and one or more compartments therebetween (annotated figure 5), and the sill including a side wall (154) having an opening extending therethrough (annotated figure 5); and a weep hood (120) arranged within the opening of the side wall of the sill (annotated figure 5) such that at least a portion of the weep hood projects outwardly from the sill (annotated figure 5), and the weep hood configured to allow water and air to exit the one or more compartments within the sill (it is understood that the weep hood is capable of being configured to allow water and air to exit the one or more compartments within the sill; abstract).  
As per claim 2, Wernlund et al. teaches the weep hood includes one or more water vents (annotated figure 5) and one or more air vents (at 123; it is understood that the multiple vents are capable of functioning as water and air vents).  
As per claim 3, Wernlund et al. teaches the sill includes at least one side wall (annotated figure 5) separating the one or more compartments within the sill from an exterior or interior side of the sill (annotated figure 5) and the weep hood is arranged within the at least one sidewall (annotated figure 5) and contacts the lower surface of the sill (annotated figure 5).
As per claim 4, Wernlund et al. teaches the weep hood includes a first portion (at 148) configured to reside within the one or more compartments (figure 5) and a second portion (153) configured to reside outside the one or more compartments (figure 5), and the first portion of the weep hood includes the one or more water vents (annotated figure 5) including an inlet extending parallel (horizontal portion of water vent) to at least a portion of the lower surface of the sill (annotated figure 5) and the one or more air vents includes an inlet (annotated figure 5) extending substantially perpendicular to at least a portion of the lower surface of the sill (annotated figure 5).  
As per claim 5, Wernlund et al. teaches the second portion of the weep hood includes an outlet (annotated figure 5) of the one or more water vents extending substantially perpendicular to at least a portion of the lower surface of the sill (annotated figure 5).  
As per claim 6, Wernlund et al. teaches the second portion of the weep hood includes an outlet (annotated figure 5) of the one or more air vents extending substantially perpendicular to at least a portion of the lower surface of the sill (annotated figure 5).  
As per claim 7, Wernlund et al. teaches the one or more water vents are adjacent the one or more air vents (annotated figure 5).  
As per claim 8, Wernlund et al. teaches the one or more water vents are configured to allow water flow out of the window cavity without water column buildup within the one or more compartments within the sill (it is understood that one or more water vents are capable of being configured to allow water flow out of the window cavity without water column buildup within the one or more compartments within the sill; depending on the amount of water flow).  
As per claim 9, Wernlund et al. teaches the one or more air vents are configured to maintain the window cavity at a pressure that is substantially equal to an exterior pressure (it is understood that one or more air vents are capable of being configured to maintain the window cavity at a pressure that is substantially equal to an exterior pressure).  
As per claim 10, Wernlund et al. teaches the one or more water vents are configured to allow water flow without impeding air flow through the one or more air vents (it is understood that one or more water vents are capable of being configured to allow water flow without impeding air flow through the one or more air vents; depending on the amount of water flow).  
As per claim 11, Wernlund et al. teaches a fenestration unit (sill attachment; abstract) comprising: a sill (126), a head (16) opposite the sill (figure 1), a first jamb (14), and a second jamb (13) opposite the first jamb (figure 1) forming a window cavity therebetween (figure 1), the sill including a lower surface (annotated figure 5) and an upper surface (annotated figure 5) and one or more compartments therebetween (annotated figure 5); and a weep hood (120) arranged in the sill (annotated figure 5) and including one or more water vents (annotated figure 5) having one or more inlets (annotated figure 5) arranged within the one or more compartments (annotated figure 5) and parallel to the lower surface of the window cavity being configured to allow water to exit the one or more compartments within the sill (it is understood that the inlet is capable of being configured to allow water to exit the one or more compartments within the sill) and one or more outlets (annotated figure 5) defining an external feature directly exposed to an exterior environment (annotated figure 5), and one or more air vents (123) having one or more inlets (annotated figure 5) perpendicular to the lower surface of the window cavity (annotated figure 5) being configured to air to exit the one or more compartments within the sill (it is understood that the inlet is capable of being configured to allow air to exit the one or more compartments within the sill).  
As per claim 13, Wernlund et al. teaches an exterior portion of the weep hood includes the one or more outlets of the one or more water vents adjacent the one or more outlets of the one or more air vents (annotated figure 5).  
As per claim 15, Wernlund et al. teaches the one or more water vents are configured to allow water flow out of the window cavity without water column buildup within the one or more compartments within the sill (it is understood that one or more water vents are capable of being configured to allow water flow out of the window cavity without water column buildup within the one or more compartments within the sill; depending on the amount of water flow).  
As per claim 16, Wernlund et al. teaches the one or more air vents are configured to maintain the window cavity at a pressure that is substantially equal to an exterior pressure (it is understood that one or more air vents are capable of being configured to maintain the window cavity at a pressure that is substantially equal to an exterior pressure).  
As per claim 17, Wernlund et al. teaches the one or more water vents are configured to allow water flow without impeding air flow through the one or more air vents (it is understood that one or more water vents are capable of being configured to allow water flow without impeding air flow through the one or more air vents; depending on the amount of water flow).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernlund et al. (U.S. Patent No. 8,448,384).
As per claim 12, Wernlund et al. fails to disclose an upper boundary of the inlets of the one or more water vents have less of a height than the inlets of the one or more air vents.  
	However, it would have been an obvious matter of design choice to make an upper boundary of the inlets of the one or more water vents have less of a height than the inlets of the one or more air vents, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an upper boundary of the inlets of the one or more water vents have less of a height than the inlets of the one or more air vents, in order to provide the optimal balance between water drainage and ventilation per the design requirements of the building and outside environmental weather condition. 

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernlund et al. (U.S. Patent No. 8,448,384) in view of Henry et al. (U.S. Pub. No. 2006/0150521).
As per claim 14, Wernlund et al. fails the one or more water vents includes two water vents and the one or more air vents includes an air vent, and outlets of the two water vents are arranged on either side of an outlet of the air vent.  
Henry et al. discloses a sill (abstract) having the one or more water vents (88) includes two water vents (88; figure 1) and the one or more air vents (92) includes an air vent (92; figure 1), and outlets of the two water vents are arranged on either side of an outlet of the air vent (figure 1).  
Therefore, from the teaching of Henry et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sill assembly of Wernlund et al. such that the one or more water vents includes two water vents and the one or more air vents includes an air vent, and outlets of the two water vents are arranged on either side of an outlet of the air vent, as taught by Henry et al., in order to provide the optimal balance between water drainage and ventilation per the design requirements of the building and outside environmental weather condition. 


    PNG
    media_image1.png
    552
    648
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Wernlund et al. (U.S. Patent No. 8,448,384) has been added to overcome the newly added limitations. Applicant’s amendment and argument regarding previous reference Henry not having a side wall with an opening for receiving a weep hood, since it is not a separate structure that may extend at least partially outward from the sill, is found persuasive, since Henry is a unitary sill embodiment. Therefore, the previous rejection in view of Henry has been withdrawn. New reference Wernlund et al. overcomes the newly amended claim language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633

/JAMES M FERENCE/Primary Examiner, Art Unit 3635